



WARNING

Prohibitions under the
Child, Youth and Family Services Act
, 2017, S.O. 2017, c.14, Sched. 1 apply to this
    decision:

Prohibition re identifying child

87(8)
No
    person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

Prohibition re identifying person charged

87(9)
The court may make an order prohibiting the publication of information that has
    the effect of identifying a person charged with an offence under this Part.

Transcript

87(10)
No
    person except a party or a partys lawyer shall be given a copy of a transcript
    of the hearing, unless the court orders otherwise.



Offences re publication

142(3)
A person who contravenes subsection 87 (8) or 134 (11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87 (7) (c) or subsection 87 (9), and a director, officer or
    employee of a corporation who authorizes, permits or concurs in such a contravention
    by the corporation, is guilty of an offence and on conviction is liable to a
    fine of not more than $10,000 or to imprisonment for a term of not more than
    three years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION: P.Y. v.
    Catholic Children's Aid Society of Toronto, 2021 ONCA 164

DATE: 20210316

DOCKET: C68909

Fairburn
    A.C.J.O., Tulloch and Miller JJ.A.

BETWEEN

P.Y. and A.Y.

Plaintiffs (Appellants)

and

The
    Catholic Childrens Aid Society of Toronto et al.

Defendants
    (Respondents)

P.Y., acting
    in person

A.Y., acting
    in person

Carole
    Jenkins, for the respondents The Catholic Childrens Aid Society of Toronto,
    Mary McConville, Janice Robinson and Rena Knox

Domenico
    Polla, for the respondents Her Majesty the Queen in Right of Ontario, The
    Office of the Childrens Lawyer of Toronto and Katherine Kavassalis

Sean Dewart
    and Ruben Lindy, for the respondent Frances Ann Gregory

Susan M. Sack,
    for the respondent Fatma A. Khalid

Charles
    Sinclair, for the respondent Haeley Gaber-Katz

Logan Crowell,
    for the respondent The Hospital for Sick Children

Daniel
    Bassili, for the respondent Conseil Scolaire Catholique Mon Avenir

Heard: in writing

On appeal from the judgment of Justice Frederick L.
    Myers of the Superior Court of Justice, dated October 30, 2020, with reasons
    reported at 2020 ONSC 6660.

REASONS FOR DECISION

Facts and Procedural History

[1]

On
    October 7, 2013, the appellants four children were found in need of protection
    and became Crown wards, without access to their parents:
Catholic Childrens Aid Society of Toronto v. A.M.Y.
,

2013 ONCJ 585, at paras. 218-19. Appeals to the Superior Court of Justice
    and this court were dismissed, and leave to appeal to the Supreme Court of
    Canada was refused: see
CCAS Toronto v. AMY and
    PY
,

2014 ONSC 6526;
Catholic
    Childrens Aid Society of Toronto v. A.Y.
,

2015 ONCA 493,
    leave to appeal refused,
[2015] S.C.C.A. No. 415
.

[2]

Once
    the litigation surrounding the child protection order was complete, the
    appellants commenced an action against multiple defendants, all of whom had
    played some role in the child protection proceedings.

[3]

On
    November 27, 2018, the appellants action was dismissed as frivolous and
    vexatious against two of the defendants, Lana D
é
patie and Michelle Sala. This was
    done pursuant to r. 2.1.01 of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194. This decision was amended on
    December 12, 2018 to reflect the dismissal of the action against all
    defendants:
Y. v. The Catholic Childrens
    Aid Society of Toronto
,

2018 ONSC 7097, at para. 5.

[4]

The
    appellants then appealed the dismissal of their action to this court.

[5]

In a
    decision dated February 11, 2020, this court upheld the dismissal of the action
    as against two of the defendants, Lana D
é
patie and Michelle Sala, on the basis
    that it was an attempt to relitigate the issues previously decided in the child
    protection proceedings:
P.Y. v. Catholic Childrens
    Aid Society of Toronto
, 2020 ONCA 98 (
P.Y. (ONCA
)
). This courts reasoning is, in part,
    reflected at para. 15:

When the statement of
    claim is read in light of the reasons issued by three levels of court in the
    child protection proceeding and the fresh evidence tendered by the
    appellants, it is clear that in their action the appellants seek to relitigate
    the issues previously decided in the child protection proceeding. Such an
    effort to relitigate issues already decided constitutes an abuse of the process
    of the court. Consequently, we see no error in the motion judges conclusion
    that the proceeding against Sala and Dépatie appears on the face of the
    statement of claim to be frivolous, vexatious or otherwise an abuse of the
    process of the court.

[6]

In
    relation to the balance of the defendants, the appeal was allowed because the
    appellants had not been given notice of the order the court was contemplating
    making in respect of those defendants:
P.Y.
    (ONCA)
, at paras. 19-22. In other words, the procedures set out in
    rr. 2.1.01(2) and (3) of the
Rules of Civil
    Procedure
had not been followed before the order was made.

[7]

Accordingly,
    the appeal from the dismissal of the action against Lana D
é
patie and Michelle Sala was
    dismissed. However, the appeal against the other defendants was allowed. This
    court directed that any future requests made by any remaining defendant
    pursuant to r. 2.1.01 of the
Rules of Civil
    Procedure

be placed before another judge of the Superior
    Court of Justice:
P.Y. (ONCA)
,
    at para. 23.

[8]

The
    remaining defendants pursued the same relief before a different judge of the
    Superior Court of Justice. The requisite notice pursuant to r. 2.1.01(3)1 of
    the
Rules of Civil Procedure
was
    provided to the appellants in March 2020:
P.Y.
    v. The Catholic Childrens Aid Society of Toronto
,

2020 ONSC
    1396. By judgment dated October 30, 2020, the appellants action was dismissed
    pursuant to r. 2.1.01 of the
Rules of Civil
    Procedure

against all remaining defendants. Again, the court
    found that the action was an impermissible attempt to relitigate the issues
    that had been decided in the child protection proceedings:
P.Y. v. The Catholic Childrens Aid Society of Toronto
,

2020 ONSC 6660, at paras. 17-20.

[9]

The
    appellants now appeal from that decision.

Rule 2.1

[10]

This
    is a request by the respondents to have the appeal dismissed pursuant to r.
    2.1.01 of the
Rules of Civil Procedure
as being frivolous and vexatious: see
Simpson
    v. The Chartered Professional Accountants of Ontario
, 2016 ONCA 806,
    5 C.P.C. (8th) 280, at paras. 43-46. We are satisfied that all proper
    procedural steps have been taken, including notice by the Registrar to the
    appellants pursuant to r. 2.1.01(3)1 of the
Rules
    of Civil Procedure
.

[11]

Having
    reviewed all materials provided by the respondents and appellants, we conclude
    that it is appropriate to grant the remedy requested by the respondents. We see
    no error in the decision below. As Myers J. indicated at para. 21, while the
    original child protection decision stands, its lawfulness and justness cannot
    be undermined in other proceedings like this one.

[12]

For
    the reasons of Myers J., as well as this courts reasons in
P.Y. (ONCA)
, this appeal from the
    dismissal of the action against the remaining defendants is a clear attempt to
    relitigate the child protection proceedings. Therefore, this appeal is
    dismissed pursuant to r. 2.1.01 of the
Rules
    of Civil Procedure

as being frivolous and vexatious.

[13]

If the
    parties cannot agree upon costs, they may provide written submissions as
    follows:

(a) The respondents may provide written costs
    submissions of no more than three double-spaced pages by March 25, 2021.

(b) The appellants may provide written costs
    submissions of no more than three double-spaced pages by April 7, 2021.

Fairburn
    A.C.J.O.

M.
    Tulloch J.A.

B.W.
    Miller J.A.


